                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

JOHN H. LOFTON                                                                        PETITIONER

v.                                                                           No. 1:18CV117-SA-RP

STATE OF MISSISSIPPI, ET AL.                                                       RESPONDENTS


           ORDER DISMISSING AS MOOT: (1) PETITIONER’S MOTION [12]
        TO EXTEND THE DEADLINE TO REQUEST FROM THE FIFTH CIRCUIT
     AUTHORIZATION TO PROCEED WITH A SUCCESSIVE PETITION FOR A WRIT OF
            HABEAS CORPUS, (2) PETITIONER’S MOTION [16] FOR RELIEF
                                FROM JUDGMENT

        This matter comes before the court on two motions by the petitioner: (1) a motion [12] to

extend the deadline to request permission from the Fifth Circuit Court of Appeals to proceed in this

court with a successive petition for a writ of habeas corpus, and (2) a motion [16] for relief from

judgment. On June 6, 2019, the Fifth Circuit issued a detailed order denying the petitioner permission

to proceed with a second or successive petition for a writ of habeas corpus under 28 U.S.C. § 2254.

As the Fifth Circuit has already ruled on the issues involved in these motions [12], [16], they are

DISMISSED with prejudice as moot.

        SO ORDERED, this, the 24th day of September, 2019.

                                                               /s/ Sharion Aycock
                                                              U. S. DISTRICT JUDGE
